Every act of the legislature must have a title, of course. But there is a long line of decisions of this court to the effect that when there is a title, the sufficiency thereof is a legislative and not a judicial question. The argument now presented is that the title to the act, upon which the judgment in this case rests, is contradictory of the body of the act, and is therefore, as contended, no title at all. To make our decisions on this subject consistent and to conform to the evident purposes of the constitution, we now definitely say, as being all that is necessary to say on this question, in whatever phase it may be presented, that if there be a title, and that title deal substantially with the subject-matter of the act, it is sufficient in so far as the judicial department is concerned.
Affirmed.